Citation Nr: 9934700	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO. 97-34 066A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' (Board's) September 1971 
decision, denying entitlement to service connection for 
retinitis pigentosa.

2.  Whether there was CUE in the Board's May 1990 decision, 
which found no error in the Board's September 1971 decision 
and administratively granted service connection for retinitis 
pigentosa from December 29, 1988.

3.  Whether there was CUE in the Board's September 1996 
decision, which denied the claim of entitlement to an 
effective date earlier than December 29, 1988, for a grant of 
service connection for retinitis pigmentosa.


REPRESENTATION

Moving party represented by:  Blinded Veterans Association


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1970.

This case comes before the Board on motion by the moving 
party alleging CUE in Board decisions dated in September 
1971, May 1990, and September 1996.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
retinitis pigmentosa in September 1971.  The Board ruled in 
the alternative that the veteran's retinitis pigmentosa was a 
congenital or developmental defect and that retinitis 
pigmentosa was not aggravated in service.

2.  On December 29, 1988, the veteran filed a claim with the 
Regional Office (RO) contending that the RO and the Board 
committed CUE in denying his claim for service connection for 
retinitis pigmentosa in 1971.  The RO treated this claim as a 
request for reconsideration of a prior Board decision and 
forwarded the case to the Board to be placed on the docket 
for reconsideration.  

3.  In a reconsideration decision dated in May 1990, the 
Board upheld the prior denial of service connection for 
retinitis pigmentosa; however, the Board granted service 
connection on the basis of an administrative allowance 
because of an intervening change in interpretation of the 
applicable law by the Department of Veterans Affairs (VA) 
General Counsel regarding service connection for congenital, 
developmental or familial diseases.  

4.  In its May 1990 administrative allowance, the Board 
assigned an effective date for its grant of service 
connection for retinitis pigmentosa of December 29, 1988, the 
date of receipt of the veteran's application for 
reconsideration.   

5.  In a September 1996 determination, the Board held that 
the Board decisions of September 1971 and May 1990 were not 
subject to review on the basis of CUE under 38 C.F.R. 
§ 3.105(a) and that an effective date prior to December 29, 
1988, was not warranted. 

6.  The Board's decisions of September 1971, May 1990, and 
September 1996 were supported by evidence then of record and 
it is not shown that the applicable statutory and regulatory 
provisions existing at these times were ignored or 
incorrectly applied.


CONCLUSION OF LAW

The Board's September 1971, May 1990, and September 1996 
decisions do not contain CUE.  38 U.S.C.A. § 7111 (West Supp. 
1998); 38 C.F.R. §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows that the veteran's initial claim for service 
connection for retinitis pigmentosa, received in December 
1970, was denied by a rating decision dated in January 1971.  
Following a timely appeal, the Board affirmed the rating 
decision in a decision dated in September 1971.  The Board 
found the veteran's retinitis pigmentosa was a congenital or 
developmental defect.  The Board also determined that the 
level of disability was not shown to have undergone an 
unnatural increase during service.

In May 1976, the veteran submitted medical evidence showing 
that he had been treated for retinitis pigmentosa.  The 
following month, the RO informed the veteran that he had been 
advised in February 1971 that his claim for service 
connection for retinitis pigmentosa had been denied because 
the claimed disability was deemed to be a constitutional or 
developmental abnormality and that the denial had been upheld 
by the Board in September 1971.  

The record shows that on December 29, 1988, the veteran filed 
a claim contending that the RO and the Board had committed 
CUE in denying his claim for service connection for retinitis 
pigmentosa in 1971.  The RO treated this claim as an 
application for reconsideration of the Board's September 1971 
decision and forwarded the case to the Board for 
reconsideration of its 1971 decision.  

In a reconsideration decision dated in May 1990, the Board 
upheld the prior denial of service connection for retinitis 
pigmentosa.  However, in an administrative allowance, the 
Board granted service connection on the basis of an 
intervening change in interpretation of the applicable law by 
the VA General Counsel regarding service connection for 
congenital or familial diseases and assigned an effective 
date for the grant of December 29, 1988, the date of receipt 
of the veteran's application for reconsideration.  

The moving party sought an effective date for his service 
connection claim earlier than December 29, 1988.  In a 
September 1996 decision, the Board noted that additional 
service medical records received since the 1971 Board 
decision, including the additional service medical records 
received in March 1993, were essentially duplicative of the 
evidence before the Board in 1971 and thus would not 
constitute new and material evidence to reopen and grant the 
claim.  The Board concluded that as the evidence was not new, 
it would not constitute a basis for a grant of an earlier 
effective date under 38 C.F.R. § 3.400(q)(2).  

With respect to the claim of CUE, the Board in September 1996 
observed that when a determination of the agency of original 
jurisdiction is affirmed by the Board, that determination is 
subsumed by the appellate decision.  38 C.F.R. § 20.1104.  
Citing to the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Duran v. Brown, 7 Vet. App. 216, 224 
(1994), the Board noted that where the decision of an agency 
of original jurisdiction was affirmed by the Board, and thus 
subsumed by the Board's decision, a claim of CUE under 
38 C.F.R. § 3.105(a) does not exist as a matter of law with 
regard to the decision of the agency of original 
jurisdiction.  It was found that as the Board's September 
1971 and May 1990 decisions may not now be collaterally 
attacked on the basis of allegations of CUE.  In 1996, CUE 
could not be found in a prior Board decision.  Smith v. 
Brown, 35 F.3d 1516 (1994).  Consequently, the claim of 
entitlement to an effective date earlier than December 29, 
1988, for a grant of service connection for retinitis 
pigmentosa was denied as without justification under the law.  
The Board at that time cited to Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) and Shields v. Brown, 8 Vet. App. 346, 351-52 
(1995).  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In written argument from the moving party's representative in 
December 1997, it was contended that the Board's 
interpretation of 38 C.F.R. § 3.303(c) (1970) was in error as 
there was no mention of diseases in 38 C.F.R. § 3.303(c) and, 
according to the representative, retinitis pigmentosa was a 
ratable disease under VA regulations in 1970.  This framework 
of argument runs thoughout the representative's December 1997 
and April 1999 presentations.  

In December 1997, the representative also alleged that the RO 
in 1970 failed to apply regulations pertaining to the 
presumption of soundness and aggravation were not correctly 
applied.  38 C.F.R. §§ 3.304, 3.306.  The Board must point 
out, however, that the RO determination of 1970 was subsumed 
by the Board decision in 1971 and is not subject to 
collateral attack on the basis of CUE.   The representative 
has also argued, in substance, that there was no statutory 
support for 38 C.F.R. § 3.303(b) in 1971 or 1990, and that 
the Board should have ruled such regulations invalid or 
ignored them.  The Board finds that such arguments could not 
provide a basis for a finding of CUE in a Board decision 
since the Board was bound by law to follow the regulations of 
VA at all relevant times, as well as currently.  38 U.S.C.A. 
§ 4004(c) (1970 & 1988). 

The representative concedes that the VA General Counsel 
Opinions cited by the Board in 1990 concerning the 
interpretation of regulations regarding congenital or 
developmental defects did not exist when the Board decided 
this case in 1971.  Nevertheless, it is argued that this 
claim of CUE "essentially challenges the Board's position 
that there was a bar to service connection of retinitis 
pigmentosa prior to 1990 as the documents cited by the Board 
to support that position actually are more plainly 
interpreted to mean that there was no bar to service 
connection for retinitis pigmentosa in [VA] law and no 
recommendations are made for any changes whatsoever." 

In 1971, the Board did not take the position in this matter 
that there was a "bar" to service connection of retinitis 
pigmentosa.  In that decision, the Board found that the 
retinitis pigmentosa was a congenital defect that existed 
prior to service and that the level of disability did not 
undergo an unnatural increase in severity during service.  
Obviously, if the Board's decision was founded upon the 
concept that there was an absolute regulatory bar to the 
grant of retinitis pigmentosa, a finding regarding 
aggravation would have been unnecessary.  The November 1970 
report of the Physical Evaluation Board expressly quotes a 
medical text to the effect that retinitis pigmentosa is 
"either congenital or develops in childhood" and is 
hereditary.  Medical providers in service concluded that the 
disability pre-existed service.  The fact that retinitis 
pigmentosa was not specifically listed in 38 C.F.R. 
§ 3.303(b) does not show undebatable error in the Board's 
finding that the disability is of congenital origins and thus 
subject to the regulation governing congenital and 
developmental defects.  

The argument that the regulation covers defects, not 
diseases, would likewise fail to establish undebatably that 
the Board committed error in 1971.  As medical providers in 
service indicated, the disability is a slow degenerative 
disease beginning in childhood or early adolescence and the 
course of the disability is unpredictable.  There further was 
opinion from medical providers in service that "nothing 
occurred in service which can logically be stated to have 
initiated" the veteran's disability.   Thus, even if the 
Board conceded that the regulation in effect in 1970 was 
subject to differing interpretations, the fact that 
alternative interpretations were feasible does not provide a 
basis to conclude that a decision was unmistakably wrong.  As 
clearly stated in 38 C.F.R. § 20.1403(e), CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  It was not undebatably clear that 
the Board's interpretation of the applicable regulation was 
in error in 1971.  Indeed, the fact that a subsequent opinion 
was sought from the General Counsel as to the correct 
interpretation of the regulation in question illustrates that 
the Board's interpretation of the regulation in 1971 was not 
undebatably wrong.

In its administrative allowance in May 1990, the Board 
referred to opinions of the VA General Counsel (decided after 
1971) which held that retinitis pigmentosa "could" be 
considered to have been incurred in service if its 
symptomatology did not manifest itself until after entry on 
active duty, despite the fact that it is a congenital or 
developmental disorder.  In the May 1990 determination the 
Board found no error in the 1971 decision.  In recommending 
favorable administrative action, the 1990 expanded panel of 
the Board did not directly address the actual rationale 
employed by the Board in 1971.  The Board in May 1990 did not 
cite evidence or provide a rationale showing that it was 
clear, given the state of medical knowledge governing the 
basic character, origins and development of retinitis 
pigmentosa and the actual evidence of record, that the 
disability did not exist prior to service, or that symptoms 
in service represented an advancement beyond natural progress 
of the underlying disability.  Since the 1990 determination 
of the Board was favorable, however, such defects can not 
reach the level of CUE.  In order to constitute CUE, the 
error must dictate a different outcome. 

Beyond alleged errors of law, the arguments raised by and on 
behalf of the moving party can be construed as allegations of 
error of fact.  In this regard, it is important for the 
moving party to understand that even at this time there is a 
serious factual question as to whether his disability was 
caused or aggravated by his active service.  For example, 
medical providers in service cited medical text regarding the 
basis character, origins and development of retinitis 
pigmentosa to establish its pre-service origins and concluded 
that the disability had pre-existed service.  Further, to 
this day the record is not undebatably clear that any 
increase in severity of retinitis pigmentosa was beyond the 
natural progression of the underlying disability.  As medical 
providers in service indicated, the disability is a slow 
degenerative disease beginning in childhood or early 
adolescence and the course of the disability is 
unpredictable.  There further was opinion from medical 
providers in service that "nothing occurred in service which 
can logically be stated to have initiated" the veteran's 
disability.  The fact that there was also an opinion that the 
condition was "aggravated," can not sustain a finding of 
CUE since this involves the weighing and evaluation of the 
evidence.  Further, the Board in 1971 expressly addressed the 
reference to aggravation and explained why it was not 
persuaded aggravation was present on the record as it then 
stood.  Thus, any judgment as to whether an increase in 
symptoms, even if present in service and labeled as 
"aggravation", was beyond natural progress is debatable.  
If the factual question is debatable, then there is no basis 
to support a finding of CUE.  

In light of the above, the Board in May 1990 regarded its 
grant of service connection as a matter of administrative 
discretion based on a difference of opinion.  As found by the 
Board in September 1996,  the effective date for a grant of 
service connection based on a difference of opinion after a 
decision has become final as a result of an appellate 
decision prior to receipt of the application for 
reconsideration is the date of receipt of the application, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(h)(2).  The Board in May 1990 
assigned December 29, 1988, the date of receipt of the 
application for reconsideration, as the effective date for a 
grant based on an administrative allowance due to a 
difference of opinion.  Consequently, the Board has assigned 
the earliest possible effective date for a grant of service 
connection for retinitis pigmentosa allowed by law.  If the 
September 1971 and May 1990 Board decisions do not contain 
CUE, the Board's September 1996 decision can not contain CUE.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, which 
would warrant a finding of CUE.  The contentions amount to a 
disagreement with the outcome of these decisions.  The moving 
party has not set forth an adequate basis for a finding of 
error or any indication why the result of this decision would 
have been different but for an alleged error.  Accordingly, 
in the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the Board's September 1971, May 
1990, and September 1996 decisions on the grounds of clear 
and unmistakable error are denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


